             Case 5:19-cv-05372-EJD Document 27 Filed 09/17/20 Page 1 of 2




 1   KHUSHPREET R. MEHTON SBN 276827
     ACCESSIBLE CALIFORNIA, APC
 2   2880 Zanker Rd., Ste. 203
     San Jose, CA 95134
 3   Telephone: (408) 449-4505
     Facsimile: (408) 432-7235
 4   kmehton@accessiblecalifornia.com

 5   Attorney for Plaintiff Richard Johnson

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10

11   RICHARD JOHNSON,                                      Case No.: 5:19-cv-05372-EJD

12                    Plaintiff,
                                                           JOINT STIPULATION FOR DISMISSAL
13    v.                                                   PURSUANT TO Fed. R. Civ. P.
                                                           41(a)(1)(A)(ii)
14   ESTRELLITA MEXICAN BISTRO-CNTN,
     et al.,
15
                      Defendants.
16

17

18           Plaintiff, Richard Johnson (“Plaintiff”), and Defendants Estrellita Mexican Bistro-

19   Cntn, dba Estrellita Mexican Bistro & Cantina and S&G Builders, LLC (“Defendants”)

20   (Plaintiff and Defendants collectively hereinafter “the Parties”) have reached a settlement

21   of this matter, IT IS HEREBY STIPULATED by and between the Parties to this action

22   through their counsel that this action may be dismissed in its entirety with prejudice

23   pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii).

24

25

     Johnson v. Estrellita, et al.         Joint Stipulation for Dismissal     No. 5:19-cv-05372-EJD
             Case 5:19-cv-05372-EJD Document 27 Filed 09/17/20 Page 2 of 2




 1           The Parties agree that they shall each bear their own attorney’s fees and costs.

 2

 3   Dated: September 17, 2020                   ACCESSIBLE CALIFORNIA, APC

 4
                                                 By: /s/ Khushpreet R. Mehton
 5                                               Khushpreet R. Mehton, Esq.
                                                 Attorney for Plaintiff Richard Johnson
 6

 7   Dated: September 17, 2020                   GARY W. SULLIVAN ATTORNEY AT LAW

 8
                                                 /s/    Gary W. Sullivan
 9                                               Gary W. Sullivan, Esq.
                                                 Attorney for Defendant S&G Builders, LLC
10

11

12                                   SIGNATURE CERTIFICATION

13           I hereby certify that the content of this document is acceptable to Gary W.

14   Sullivan and that I have obtained his authorization to affix his electronic signature to this

15   document.

16
     Dated: September 17, 2020                   ACCESSIBLE CALIFORNIA, APC
17
                                                 By: /s/ Khushpreet R. Mehton
18
                                                 Khushpreet R. Mehton, Esq.
                                                 Attorney for Plaintiff Richard Johnson
19

20

21

22

23

24

25

     Johnson v. Estrellita, et al.     Joint Stipulation for Dismissal       No. 5:19-cv-05372-EJD
